In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-597V
                                          UNPUBLISHED


    DANIEL ANDREWS, Personal                                    Chief Special Master Corcoran
    Representative of the Estate of
    NANCY ANDREWS,                                              Filed: December 29, 2020

                         Petitioner,                            Special Processing Unit (SPU);
    v.                                                          Damages Decision Based on Proffer;
                                                                Influenza (Flu) Vaccine; Shoulder
    SECRETARY OF HEALTH AND                                     Injury Related to Vaccine
    HUMAN SERVICES,                                             Administration (SIRVA)

                         Respondent.


John Robert Howie, Howie Law, PC, Dallas, TX, for petitioner.

Catherine E. Stolar, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

       On April 22, 2019, Nancy Andrews filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). 3 Petitioner alleged that she suffered a shoulder injury related to vaccine
administration (SIRVA) after receiving an influenza vaccination on October 21, 2017.
Petition at 1. Petitioner further alleged the vaccination was administered in the United
States, she experienced the residual effects of this injury for more than six months, and
there has been no prior award or settlement of a civil action on her behalf as a result of
1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.


2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).

3Petitioner passed away on June 10, 2020, due to causes unrelated to her vaccination. ECF No. 22. On
October 9, 2020, Petitioner’s son, Daniel Andrews as the Personal Representative of the Estate of Nancy
Andrews, was a substituted as the proper party. ECF No. 24.
her condition.. Petition at 1, 10. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

        On November 10, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for SIRVA. On December 23, 2020, Respondent filed a proffer
on award of compensation (“Proffer”) indicating Petitioner should be awarded $80,000.00.
Proffer at 1. In the Proffer, Respondent represented that Petitioner agrees with the
proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled to an
award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $80,000.00 in the form of a check payable to Petitioner, Daniel
Andrews, as Personal Representative of the Estate of Nancy Andrews. This amount
represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.4

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                 )
DANIEL ANDREWS, Personal                         )
Representative of the Estate of NANCY            )
ANDREWS,                                         )
                                                 )      No. 19-597V
               Petitioner,                       )      Chief Special Master Corcoran
                                                 )      ECF
       v.                                        )
                                                 )
SECRETARY OF HEALTH AND                          )
HUMAN SERVICES,                                  )
                                                 )
               Respondent.                       )
                                                 )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On April 22, 2019, Nancy Andrews filed a petition for compensation under the National

Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“the Vaccine Act” or “the

Act”), as amended. She claimed that her receipt of an influenza (“flu”) vaccination on October

21, 2017, caused her to develop a Shoulder Injury Related to Vaccine Administration

(“SIRVA”). On June 10, 2020, Ms. Andrews passed away. See Sept. 23, 2020 Mot. to

Substitute, Doc. No. 22, at 3-4 (death certificate). On September 15, 2020, Ms. Andrews’ son,

Daniel Andrews, was appointed as Personal Representative of the Estate of Nancy Andrews. See

id. at 5 (Sept. 15, 2020 state court order). Counsel for petitioner subsequently filed a

“Suggestion of Death” and “Motion to Substitute Proper Party” on September 23, 2020,

requesting that Daniel Andrews, as personal representative, and hereinafter referred to as

“petitioner,” be substituted in as the proper party.1 Id. at 1-2.



1
 This motion was granted by the Court on October 9, 2020. See Oct. 9, 2020 Order, Doc. No.
24.
       On November 9, 2020, respondent filed a Rule 4(c) Report, Doc. No. 25, concluding that

Ms. Andrews sustained an injury that is compensable under the Act, that is a SIRVA injury as

defined in the Vaccine Injury Table. See 42 C.F.R. § 100.3. On November 10, 2020, the Chief

Special Master issued a Ruling on Entitlement finding petitioner entitled to compensation. See

Nov. 10, 2020 (Unpublished) Ruling on Entitlement, Doc. No. 28.

I.     Compensation for Vaccine Injury-Related Items

       A.     Pain and Suffering

       Respondent proffers that petitioner should be awarded $80,000.00 for Ms. Andrews’

actual pain and suffering, as provided under Section 300aa-15(a)(4) of the Vaccine Act. This

amount represent all elements of compensation to which petitioner is entitled under 42 U.S.C. §

300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner be made through a lump

sum payment as described below and requests that the Chief Special Master’s decision and the

Court’s judgment award the following: a lump sum payment of $80,000.00, in the form of a

check payable to petitioner, Daniel Andrews, as Personal Representative of the Estate of Nancy

Andrews.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Daniel Andrews, as Personal Representative of the

Estate of Nancy Andrews:                                                           $80,000.00

                                                    Respectfully submitted,

                                                    JEFFREY BOSSERT CLARK
                                                    Acting Assistant Attorney General

                                                2
                      C. SALVATORE D’ALESSIO
                      Acting Director
                      Torts Branch, Civil Division

                      CATHARINE E. REEVES
                      Deputy Director
                      Torts Branch, Civil Division

                      ALEXIS B. BABCOCK
                      Assistant Director
                      Torts Branch, Civil Division

                      /s/ Catherine E. Stolar
                      CATHERINE E. STOLAR
                      Trial Attorney
                      Torts Branch, Civil Division
                      U.S. Department of Justice
                      P.O. Box 146
                      Benjamin Franklin Station
                      Washington, D.C. 20044-0146
                      Tel.: (202) 353-3299
                      Fax: (202) 616-4310
                      Email: catherine.stolar@usdoj.gov

DATED: 12/23/20




                  3